internal_revenue_service department of the treasury number release date index number legend washington dc person to contact telephone number refer reply to cc psi plr-140676-01 date date x a state d1 d2 d3 d4 dear this letter responds to your request dated date and subsequent submissions submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts x was incorporated in state on d1 and began doing business on d4 the sole shareholder of x is a x represents that on d2 and d3 it filed a form_2553 election by a small_business_corporation to elect s_corporation status however x’s form_2553 was not filed timely x filed its federal_income_tax return as a s_corporation x requests a ruling under sec_1362 that its sec_1362 election will be treated as timely made for its taxable_year that begins on d4 law and analysis sec_1362 generally provides that a small_business_corporation may elect to be an s_corporation plr-140676-01 sec_1362 provides when an s election will be effective generally if an s election is made within the first two and one half months of a corporation’s taxable_year then that corporation will be treated as an s_corporation beginning the year in which the election is made sec_1362 provides that if an s election is made after the first two and one half months of a corporation’s taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make the election then the secretary may treat the election as timely made for such taxable_year conclusions based upon the facts submitted and representations made we conclude that x has established reasonable_cause for not making a timely election and is eligible for relief under sec_1362 accordingly x’s s_corporation_election will be treated as timely made for its taxable_year that begins on d4 this ruling is contingent on x filing form_2553 election by a small_business_corporation with an effective date of d4 with the appropriate service_center within days from the date of this ruling a copy of this letter should be attached to the form_2553 filed with the service_center except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion concerning whether x otherwise qualifies as an s_corporation for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely christine ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
